DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
The response filed on 06/15/2022 has been entered and made of record.
Claims 1-3, 5-14, 16-17 and 19-21 have been amended.
Claims 4, 15, 18 are cancelled.
Claims 1-3, 5-14, 16-17 and 19-21 are currently pending.

Claim Objections
Claim 17 is objected to because of the following informalities:  
in claim 17 of lines 4 the occurrence of "one or more the parity CBs" should be amended to---"the one or more parity CBs "-----
Appropriate corrections are required.

Response to Arguments
Applicant's arguments filed 06/15/2022 have been fully considered but are moot in view of the new ground(s) of rejection.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 7-10, 13-14, 16-17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (provisional application No. 62/657611 filed on 04/13/2018) [hereinafter as Cao], US 11,146,363 B2 in view of Guan et al. [hereinafter as Guan], US 11,356,205 B2. 
Regarding claim 1, Cao discloses wherein a method performed by a transmission device in a wireless communication system (Fig.1 Col 4 lines 30-48, random access node RANs 120a-120b/a transmission device includes base stations 170a-170b, 
a base transceiver station (BTS), a Node-B (NodeB), an evolved NodeB (eNodeB),
a Home eNodeB, a gNodeB, a transmission point (TP), a site controller, an access point (AP), or a wireless router in a wireless network communication system), the method comprising:
transmitting a plurality of data code blocks (CBs) as initial transmission (Fig.12-14 Col 22 lines 50-67 to Col 23 lines 1-4, the first network device 302 is sending/transmitting a m=7 information CBs C1 to C7 plurality of data code blocks as initial transmission and Fig.9&12 Col 12 lines 10-63, transmitting plurality of information data code blocks (CBs) step 352 and Fig.5 Col 7 lines 59-65, communicating plurality of data code blocks (CBs));
receiving feedback information including information for indicating a number of data CBs of which decoding fails among the plurality of data CBs, from each of at least one reception device (Fig.12-14 Col 22 lines 50-67 to Col 23 lines 1-4, receiving HARQ feedback information including information indicating a N=3 number of code blocks (CBs) of the transport block which decoding failures among the plurality of data CBs from each of second network device 304/reception device and Fig.1 each of reception devices ED 110a-c); 
obtaining one or more parity CBs by applying an outer code to the data CBs based on the feedback information (Fig.9 Col 11 lines 1-26, receiving/obtaining one or more parity CBs by applying an outer code to the data CBs based on as HARQ feedback/ retransmission information), and
transmitting control information and the one or more parity CBs, to the at least one reception device as a retransmission (Fig.9 Col 11 lines 16-42, transmitting control information and the one or more parity CBs C1 to C7 number of CBs to the second/ reception network device as HARQ feedback retransmission and Fig.17-19 Col 24 lines 28-62, transmitting control information for a larger number of CBs/ one or more parity CBs to the second/reception network device as HARQ retransmission and Fig.12-14 Col 22 lines 35-67 to Col 23 lines 1-4, transmitting N parity CBs P1 of which a N1=1 number is determined based on the number of data CBs of which decoding fails to the second network device/receiving device at the HARQ retransmission), wherein the control information indicates a number of the one or more parity CBs transmitted by the retransmission (Fig.9 Col 11 lines 16-42, transmitting control information indicating the information CBs C1 to C7 number of CBs and Fig.17-19 Col 24 lines 28-62, the control information indicating the types of codes or rateless codes for a larger number of CBs/ one or more parity CBs transmitted by the HARQ retransmission).
	Even though Cao discloses wherein transmitting control information and the one or more parity CBs, to the at least one reception device as a retransmission, wherein the control information indicates a number of the one or more parity CBs transmitted by the retransmission but Cao does not expressly disclose the claim language “control information”, in the same field of endeavor, Guan teaches wherein transmitting control information and the one or more parity CBs, to the at least one reception device as a retransmission (Fig.5 steps S501-S502 Col 20 lines 56-67 to Col 21 lines 1-5, transmitting control information and the transport block including one code block/one or more parity CBs to the second/ terminal device as HARQ feedback retransmission; Fig.6 steps S601-S603), wherein the control information indicates a number of the one or more parity CBs transmitted by the retransmission (Fig.5 steps S501-S502 Col 20 lines 56-67 to Col 21 lines 1-59, the retransmission control information includes indication information of an affected code block/one or more parity CBs and the affected code block is at least one code block in the at least one transport block; Fig.6 steps S601-S603 and Fig.1 Col 13 lines 66-67 to Col 14 lines 1-17, one or more parity CBs when one TB split into a plurality of code block (CBs) for separate channel coding/decoding, a maximum quantity of bits in a CB is approximately 2000bits/a number of the one or more parity CBs).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Cao to incorporate the teaching of Guan in order to achieve a compromise between retransmission efficiency and uplink transmission overheads.	                                                                                                                          	It would have been beneficial to transmit control information to a terminal device, where the control information is used by the radio access network device to schedule at least one transport block of the terminal device, and each of the at least one transport block includes at least one code block. The terminal device receives the control information. At S502, the radio access network device transmits the at least one transport block to the terminal device, and the terminal device receives the at least one transport block based on the control information as taught by Guan to have incorporated in the system of Cao to improve data transmission efficiency in a scenario of short-duration burst interference. (Guan, Fig.1 Col 11 lines 57-62, Fig.1 Col 13 lines 66-67 to Col 14 lines 1-17 and Fig.5 steps S501-S502 Col 20 lines 56-67 to Col 21 lines 1-59)

Regarding claim 2, Cao and Guan disclose all the elements of claim 1 as stated above wherein Cao further discloses the outer code includes at least one of a Reed-Solomon code, a BCH (Bose, Chaudhuri, Hocque-nghem) code, a raptor code, and a parity bit generation code (Fig.17-19 Col 24 lines 53-62, the outer code includes at least one of a Reed-Solomon code or a raptor code).

Regarding claim 3, Cao and Guan disclose all the elements of claim 1 as stated above wherein Cao further discloses the plurality of data CBs are transmitted via a multicast scheme (Fig.1 Col 5 lines 8-35, the plurality of data CBs are transmitted via multiple access schemes/multicast scheme and wireless protocols and Fig.1 Col 4 lines 2-9, communication via broadcast, narrowcast, user device to user device etc. and Fig.6-8 Col 10 lines 8-35, the plurality of in formation CBs for transmission), wherein the at least one reception device includes a plurality of reception devices (Fig.1 Col 4 lines 10-29, the at least one reception device includes a plurality of electronic devices/reception devices), and
wherein the number of the one or more parity CBs is a maximum value among the numbers of data CBs that the plurality of reception devices fail to decode, respectively (Fig.17-19 Col 25 lines 42-55, the number of the one or more parity code blocks (CBs) is a maximum value of four CRC checks for each CB among the numbers of data CBs that failures in decoding the D1 and D2 sequences, and another in decoding C2 and C3 from D1 and D2).

Regarding claim 7, Cao and Guan disclose all the elements of claim 1 as stated above wherein Cao further discloses transmitting other data CBs at the retransmission (Fig.17-19 Col 23 lines 25-35, transmitting other three data parity CBs at the HARQ retransmission); and
transmitting control information indicating at least one of a location and an amount of
resources to which the other data CBs are allocated or a location and an amount of resources to which the parity CBs are allocated (Fig.5 Col 7 lines 59-67 to Col 8 lines 1-60, transmitting control information indicating a location and resource allocator 253 is allocating an amount of resources to which the other data CBs are allocated or a location and scheduling the amount of resources to which the parity CBs are allocated and Fig.19 Col 25 lines 1-19, HARQ retransmission for any code length e.g., number of information CBs).

Regarding claim 8, Cao disclose wherein a method performed by a reception device in a wireless communication system (Fig.1 Col 4 lines 18-29, electronic device (ED)/a reception device includes the EDs 110a-110c, user equipment (UE) or wireless transmit/receive unit (WTRU), mobile station, fixed or mobile subscriber unit, cellular telephone, station (STA), machine type communication (MTC) device, personal digital assistant (PDA), smartphone, laptop, computer, tablet, wireless sensor, or consumer electronics device in a wireless network communication system), the method comprising:
receiving, from a transmission device, a plurality of data code blocks (CBs) as an initial transmission (Fig.12-14 Col 22 lines 50-67 to Col 23 lines 1-4, the second network device 304/reception device is receiving a m=7 information CBs C1 to C7 plurality of data code blocks from the first network device 302 as an initial transmission and Fig.9&12 Col 12 lines 10-63, receiving plurality of information data code blocks (CBs) step 352 and Fig.5 Col 7 lines 59-65, communicating plurality of data code blocks (CBs));
transmitting, to the transmission device, feedback information including information
indicating a number of data CBs of which decoding fails among the plurality of data CBs (Fig.12-14 Col 22 lines 50-67 to Col 23 lines 1-4, transmitting HARQ feedback information including information indicating a N=3 number of code blocks (CBs) of the transport block which decoding failures among the plurality of data CBs to the first network device 302/transmitting device); and
receiving from the transmitting device, control information and one or more parity CBs as a retransmission (Fig.9 Col 11 lines 16-42, receiving control information and one or more parity CBs C1 to C7 number of CBs from the first network device 302/transmitting device as HARQ feedback retransmission and Fig.17-19 Col 24 lines 28-62, receiving control information for a larger number of CBs/ one or more parity CBs from the first network device 302/transmitting device as HARQ retransmission and receiving N parity CBs P1 of which a N1=1 number is determined based on the number of data CBs of which decoding fails from the first network device 302/transmitting device at the HARQ retransmission),
wherein the one or more parity CBs are associated with an outer code applied to the data CBs and the feedback information (Fig.9 Col 11 lines 1-26, one or more parity CBs are obtained/associated with an outer code applied to the data CBs and HARQ feedback/retransmission information), and
wherein the control information indicates a number of the one or more parity CBs
transmitted by the retransmission (Fig.9 Col 11 lines 16-42, transmitting control information indicating the information CBs C1 to C7 number of CBs and Fig.17-19 Col 24 lines 28-62, the control information indicating the types of codes or rateless codes for a larger number of CBs/ one or more parity CBs transmitted by the HARQ retransmission).
	Even though Cao discloses wherein receiving from the transmitting device, control information and one or more parity CBs as a retransmission, wherein the one or more parity CBs are associated with an outer code applied to the data CBs and the feedback information, and wherein the control information indicates a number of the one or more parity CBs transmitted by the retransmission but Cao does not expressly disclose the claim language “control information”, in the same field of endeavor, Guan teaches wherein receiving from the transmitting device, control information and one or more parity CBs as a retransmission (Fig.5 steps S501-S502 Col 20 lines 56-67 to Col 21 lines 1-5, receiving control information and the transport block including one code block/one or more parity CBs from a radio access network device/transmitting device as HARQ feedback retransmission; Fig.6 steps S601-S603), and wherein the control information indicates a number of the one or more parity CBs transmitted by the retransmission (Fig.5 steps S501-S502 Col 20 lines 56-67 to Col 21 lines 1-59, the retransmission control information includes indication information of an affected code block/one or more parity CBs and the affected code block is at least one code block in the at least one transport block; Fig.6 steps S601-S603 and Fig.1 Col 13 lines 66-67 to Col 14 lines 1-17, one or more parity CBs when one TB split into a plurality of code block (CBs) for separate channel coding/decoding, a maximum quantity of bits in a CB is approximately 2000bits/a number of the one or more parity CBs).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Cao to incorporate the teaching of Guan in order to achieve a compromise between retransmission efficiency and uplink transmission overheads.	                                                                                                                          	It would have been beneficial to transmit control information to a terminal device, where the control information is used by the radio access network device to schedule at least one transport block of the terminal device, and each of the at least one transport block includes at least one code block. The terminal device receives the control information. At S502, the radio access network device transmits the at least one transport block to the terminal device, and the terminal device receives the at least one transport block based on the control information as taught by Guan to have incorporated in the system of Cao to improve data transmission efficiency in a scenario of short-duration burst interference. (Guan, Fig.1 Col 11 lines 57-62, Fig.1 Col 13 lines 66-67 to Col 14 lines 1-17 and Fig.5 steps S501-S502 Col 20 lines 56-67 to Col 21 lines 1-59)

Regarding claim 9, Cao and Guan disclose all the elements of claim 8 as stated above wherein Cao further discloses the outer code includes at least one of a Reed-Solomon code, a BCH (Bose, Chaudhuri, Hocquenghem) code, a raptor code, or a parity bit generation code (Fig.17-19 Col 24 lines 53-62, the outer code includes at least one of a Reed-Solomon code or a raptor code).

Regarding claim 10, Cao and Guan disclose all the elements of claim 8 as stated above wherein Cao further discloses receiving other data CBs from the transmission device as an initial transmission (Fig.17-19 Col 23 lines 25-35, receiving other three data parity CBs ,
wherein the feedback information includes information indicating a maximum value
between a number of data CBs of which decoding fails among the plurality of data CBs, and the number of data CBs of which decoding fails among the other data CBs (Fig.17-19 Col 25 lines 42-55, the feedback information includes information indicating a maximum value of four CRC checks for each CB between the numbers of data CBs that failures in decoding the D1 and D2 sequences, and among the other in decoding C2 and C3 from D1 and D2 that the decoding fails).

Regarding claim 13, Cao and Guan disclose all the elements of claim 8 as stated above wherein Cao further discloses receiving other data CBs from the transmission device at the retransmission (Fig.17-19 Col 23 lines 25-35, receiving other three data parity CBs at the HARQ retransmission from the first network device 302/transmission device); and
receiving, from the transmission device, control information indicating at least one of a
location and an amount of resources to which the other data CBs are allocated or a location and an amount of resources to which the parity CBs are allocated (Fig.5 Col 7 lines 59-67 to Col 8 lines 1-60, receiving control information indicating a location from the first network device 302/ transmission device and resource allocator 253 is allocating an amount of resources to which the other data CBs are allocated or a location and scheduling the amount of resources to which the parity CBs are allocated and Fig.19 Col 25 lines 1-19, HARQ retransmission for any code length e.g., number of information CBs).

Regarding claim 14, Cao discloses wherein an apparatus in a wireless
communication system (Fig.1 Col 4 lines 30-48, random access node RANs 120a-120b/a transmission device includes base stations 170a-170b, a base transceiver station (BTS), a Node-B (NodeB), an evolved NodeB (eNodeB), a Home eNodeB, a gNodeB, a transmission point (TP), a site controller, an access point (AP), or a wireless router in a wireless network communication system), the apparatus comprising:
a transceiver (Fig.1&3 Col 4 lines 49-67, multiple transceivers and Fig.3 Col 6 lines 54-67, transmitter 252 and receiver 254); and
at least one processor operably coupled to the transceiver (Fig.3 Col 6 lines 54-67, processing unit 250), and configured to:
transmit a plurality of data code blocks (CBs) as an initial transmission (Fig.12-14 Col 22 lines 50-67 to Col 23 lines 1-4, the first network device 302 is sending/transmitting a m=7 information CBs C1 to C7 plurality of data code blocks as an initial transmission and Fig.9&12 Col 12 lines 10-63, transmitting plurality of information data code blocks (CBs) step 352 and Fig.5 Col 7 lines 59-65, communicating plurality of data code blocks (CBs)),
receive feedback information including information for indicating a number of data CBs of which decoding fails among the plurality of data CBs, from each of at least one reception device (Fig.12-14 Col 22 lines 50-67 to Col 23 lines 1-4, receiving HARQ feedback information including information indicating a N=3 number of code blocks (CBs) of the transport block which decoding failures among the plurality of data CBs from each of second network device 304/reception device), and
obtain one or more parity CBs by applying an outer code to the data CBs based on the feedback information (Fig.9 Col 11 lines 1-26, receiving/obtaining one or more parity CBs by applying an outer code to the data CBs based on as HARQ feedback/ retransmission information); and 
transmit control information and the one or more parity CBs to the at least one reception device as a retransmission (Fig.9 Col 11 lines 16-42, transmitting control information and the one or more parity CBs C1 to C7 number of CBs to the second/reception network device as HARQ feedback retransmission and Fig.17-19 Col 24 lines 28-62, transmitting control information for a larger number of CBs/ one or more parity CBs to the second/reception network device as HARQ retransmission and Fig.12-14 Col 22 lines 35-67 to Col 23 lines 1-4, transmitting N parity CBs P1 of which a N1=1 number is determined based on the number of data CBs of which decoding fails to the second network device/receiving device at the HARQ retransmission),
wherein the control information indicates a number of the one or more parity CBs
transmitted by the retransmission (Fig.9 Col 11 lines 16-42, transmitting control information indicating the information CBs C1 to C7 number of CBs and Fig.17-19 Col 24 lines 28-62, the control information indicating the types of codes or rateless codes for a larger number of CBs/ one or more parity CBs transmitted by the HARQ retransmission).
	Even though Cao discloses wherein transmit control information and the one or more parity CBs to the at least one reception device as a retransmission, wherein the control information indicates a number of the one or more parity CBs transmitted by the retransmission but Cao does not expressly disclose the claim language “control information”, in the same field of endeavor, Guan teaches wherein transmit control information and the one or more parity CBs to the at least one reception device as a retransmission (Fig.5 steps S501-S502 Col 20 lines 56-67 to Col 21 lines 1-5, transmitting control information and the transport block including one code block/one or more parity CBs to the second/ terminal device as HARQ feedback retransmission; Fig.6 steps S601-S603), wherein the control information indicates a number of the one or more parity CBs transmitted by the retransmission (Fig.5 steps S501-S502 Col 20 lines 56-67 to Col 21 lines 1-59, the retransmission control information includes indication information of an affected code block/one or more parity CBs and the affected code block is at least one code block in the at least one transport block; Fig.6 steps S601-S603 and Fig.1 Col 13 lines 66-67 to Col 14 lines 1-17, one or more parity CBs when one TB split into a plurality of code block (CBs) for separate channel coding/decoding, a maximum quantity of bits in a CB is approximately 2000bits/a number of the one or more parity CBs).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Cao to incorporate the teaching of Guan in order to achieve a compromise between retransmission efficiency and uplink transmission overheads.	                                                                                                                          	It would have been beneficial to transmit control information to a terminal device, where the control information is used by the radio access network device to schedule at least one transport block of the terminal device, and each of the at least one transport block includes at least one code block. The terminal device receives the control information. At S502, the radio access network device transmits the at least one transport block to the terminal device, and the terminal device receives the at least one transport block based on the control information as taught by Guan to have incorporated in the system of Cao to improve data transmission efficiency in a scenario of short-duration burst interference. (Guan, Fig.1 Col 11 lines 57-62, Fig.1 Col 13 lines 66-67 to Col 14 lines 1-17 and Fig.5 steps S501-S502 Col 20 lines 56-67 to Col 21 lines 1-59)

Regarding claim 16, Cao and Guan disclose all the elements of claim 14 as stated above wherein Cao further discloses the outer code includes at least one of a Reed-Solomon code, a BCH (Bose, Chaudhuri, Hocque-nghem) code, a raptor code, and a parity bit generation code (Fig.17-19 Col 24 lines 53-62, the outer code includes at least one of a Reed-Solomon code or a raptor code).

Regarding claim 17, Cao and Guan disclose all the elements of claim 14 as stated above wherein Cao further discloses the plurality of data CBs are transmitted via a multicast scheme (Fig.1 Col 5 lines 8-35, the plurality of data CBs are transmitted via multiple access schemes/multicast scheme and wireless protocols and Fig.1 Col 4 lines 2-9, communication via broadcast, narrowcast, user device to user device etc. and Fig.6-8 Col 10 lines 8-35, the plurality of in formation CBs for transmission), wherein the at least one reception device includes a plurality of reception devices (Fig.1 Col 4 lines 10-29, the at least one reception device includes a plurality of electronic devices/ reception devices), and wherein the number of one or more the parity CBs is a maximum value among the numbers of data CBs that the plurality of reception devices fail to decode, respectively (Fig.17-19 Col 25 lines 42-55, the number of the one or more parity code blocks (CBs) is a maximum value of four CRC checks for each CB among the numbers of data CBs that failures in decoding the D1 and D2 sequences, and another in decoding C2 and C3 from D1 and D2).

Regarding claim 21, Cao and Guan disclose all the elements of claim 14 as stated above wherein Cao further discloses the at least one processor is further configured to:
transmit other data CBs at the retransmission (Fig.17-19 Col 23 lines 25-35, transmitting other three data parity CBs at the HARQ retransmission), and
transmit control information indicating at least one of a location and an amount of resources to which the other data CBs are allocated or a location and an amount of resources to which the parity CBs are allocated (Fig.5 Col 7 lines 59-67 to Col 8 lines 1-60, transmitting control information indicating a location and resource allocator 253 is allocating an amount of resources to which the other data CBs are allocated or a location and scheduling the amount of resources to which the parity CBs are allocated and Fig.19 Col 25 lines 1-19, HARQ retransmission for any code length e.g., number of information CBs).




Claims 6, 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (provisional application No. 62/657611 filed on 04/13/2018) [hereinafter as Cao], US 11,146,363 B2 in view of Guan et al. [hereinafter as Guan], US 11,356,205 B2 further in view of Mallik et al. [hereinafter as Mallik], US 2016/0173232 A1. 
Regarding claim 6, Cao and Guan disclose all the elements of claim 1 as stated above. 
	However, Cao and Guan do not explicitly disclose wherein a value of a bit field in the control information indicates the number of the one or more parity CBs transmitted by the retransmission, and wherein, a predetermined value of the bit field, which is different from the value of the bit field in the control information, is used to indicate a transmission of data CBs as an initial transmission without transmission of parity CBs.
	In the same field of endeavor, Mallik teaches wherein a value of a bit field in the control information indicates the number of the one or more parity CBs transmitted by the retransmission (Fig.8-9 [0091]-[0092], a value of a bit field of code blocks PCB0-PCB1 indicates that the plurality of code blocks in a transmission block transmitted and Fig.8-14B [0124]-[0125], the number of the one or more parity CBs transmitted by the HARQ retransmission), and
wherein, a predetermined value of the bit field, which is different from the value of the bit field in the control information, is used to indicate a transmission of data CBs as an initial transmission without transmission of parity CBs (Fig.8-9 [0092]-[0094], the bit field of code blocks PCB0-PCB1 is used to indicate that a  transmission of data CBs as an initial transmission without using parity check code blocks, a predetermined value of the bit field is different from the value of the bit field in the control information received from the mobile device and Fig.11 [0113], a logarithm of the likelihood ratio (LLR) value for each bit in the code block/predetermined value of the bit field based on information bits in the code block).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Cao and Guan to incorporate the teaching of Mallik in order to improve the likelihood ration (LLR) values for information bits.	                                                                                                                          	It would have been beneficial to use the bit field of code blocks PCB0-PCB1 which indicates a number of parity check code blocks transmitted at the ACK/NACK retransmission as taught by Mallik to have incorporated in the system of Cao and Guan to improve the decodability of transmitted transmission blocks. (Mallik, Fig.8-9 [0091]-[0092], Fig.8-9 [0093]-[0094] and Fig.8 [0096])

Regarding claim 11, Cao and Guan disclose all the elements of claim 8 as stated above.
	However, Cao and Guan do not explicitly disclose wherein a value of a bit field in the control information indicates the number of the one or more parity CBs transmitted by the retransmission, and wherein a predetermined value of the bit field, which is different from the value of the bit field in the control information, is used to indicate a transmission of data CBs as an initial transmission without transmission of parity CBs.
	In the same field of endeavor, Mallik teaches wherein a value of a bit field in the control information indicates the number of the one or more parity CBs transmitted by the retransmission (Fig.8-9 [0091]-[0092], a value of a bit field of code blocks PCB0-PCB1 indicates that the plurality of code blocks in a transmission block transmitted and Fig.8-14B [0124]-[0125], the number of the one or more parity CBs transmitted by the HARQ retransmission), and wherein a predetermined value of the bit field, which is different from the value of the bit field in the control information, is used to indicate a transmission of data CBs as an initial transmission without transmission of parity CBs (Fig.8-9 [0092]-[0094], the bit field of code blocks PCB0-PCB1 is used to indicate that a  transmission of data CBs as an initial transmission without using parity check code blocks, a predetermined value of the bit field is different from the value of the bit field in the control information received from the mobile device and Fig.11 [0113], a logarithm of the likelihood ratio (LLR) value for each bit in the code block/predetermined value of the bit field based on information bits in the code block).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Cao and Guan to incorporate the teaching of Mallik in order to improve the likelihood ration (LLR) values for information bits. 	                                                                                                                          	It would have been beneficial to use the bit field of code blocks PCB0-PCB1 which indicates a number of parity check code blocks transmitted at the ACK/NACK retransmission as taught by Mallik to have incorporated in the system of Cao and Guan to improve the decodability of transmitted transmission blocks. (Mallik, Fig.8-9 [0091]-[0092], Fig.8-9 [0093]-[0094] and Fig.8 [0096])

Regarding claim 20, Cao and Guan disclose all the elements of claim 14 as stated above. 
	However, Cao and Guan do not explicitly disclose wherein a value of a bit field in the control information indicates the number of the one or more parity CBs transmitted by the retransmission, and wherein a predetermined value of the bit field, which is different from the value of the bit field in the control information, is used to indicate a transmission of data CBs as an initial transmission without transmission of parity CBs.
	In the same field of endeavor, Mallik teaches wherein a value of a bit field in the control information indicates the number of the one or more parity CBs transmitted by the retransmission (Fig.8-9 [0091]-[0092], a value of a bit field of code blocks PCB0-PCB1 indicates that the plurality of code blocks in a transmission block transmitted and Fig.8-14B [0124]-[0125], the number of the one or more parity CBs transmitted by the HARQ retransmission), and
wherein a predetermined value of the bit field, which is different from the value of the bit
field in the control information, is used to indicate a transmission of data CBs as an initial transmission without transmission of parity CBs (Fig.8-9 [0092]-[0094], the bit field of code blocks PCB0-PCB1 is used to indicate that a transmission of data CBs as an initial transmission without using parity check code blocks, a predetermined value of the bit field is different from the value of the bit field in the control information received from the mobile device and Fig.11 [0113], a logarithm of the likelihood ratio (LLR) value for each bit in the code block/predetermined value of the bit field based on information bits in the code block).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Cao and Guan to incorporate the teaching of Mallik in order to improve the likelihood ration (LLR) values for information bits.	                                                                                                                          	It would have been beneficial to use the bit field of code blocks PCB0-PCB1 which indicates a number of parity check code blocks transmitted at the ACK/NACK retransmission as taught by Mallik to have incorporated in the system of Cao and Guan to improve the decodability of transmitted transmission blocks. (Mallik, Fig.8-9 [0091]-[0092], Fig.8-9 [0093]-[0094] and Fig.8 [0096])



Allowable Subject Matter
Claims 5, 12 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANNEILIAN LALCHINTHANG whose telephone number is (571)272-6859. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.L/Examiner, Art Unit 2414                                                                                                                                                                                                        
/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414